Death Opinion














IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-72,054-01


STATE EX RELATIONE FRIZO VALERO, Petitioner

v.


HONORABLE ELIA CORNEJO-LOPEZ, JUDGE





On Application for Leave to File an Original Petition for a
 Writ of Mandamus or Prohibition,

from Cameron County



Womack, J., filed a statement respecting the denial of leave to file.


	I join the order denying leave to file, which I understand to be without prejudice to
the filing of a petition for a writ of mandamus in the Court of Appeals. See Padilla v.
McDaniel, 122 S.W.3d 805 (Tex. Cr. App. 2003).

Filed June 10, 2009.
Do Not Publish.